          Case 1:17-cr-00630-ER Document 169 Filed 11/03/19 Page 1 of 1
                                          U.S. Department of Justice

                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        November 3, 2019

BY ECF

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        The Government respectfully submits this letter in response to the defendant’s motion for
reconsideration, dated October 31, 2019. (Dkt. No. 168). At this time, the Government has not
made a final decision as to whether it will offer the particular portions of Scott’s post-arrest
statement that are referenced in the defendant’s reconsideration motion. The Government’s
decision will be based in part on what evidence is admitted during the course of the trial. Further,
the Government anticipates that it will offer any relevant portions of Scott’s post-arrest statement
towards the conclusion of its case-in-chief. Therefore, since the issue may ultimately be mooted,
the Government respectfully requests that the Court defer ruling on the defendant’s reconsideration
motion until an appropriate juncture later in the trial. The Government will update the Court and
defense counsel promptly when it makes a final decision as to what portions of the defendant’s
post-arrest statement it will seek to offer at trial.



                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney

                                           by:       /s/
                                                 Julieta V. Lozano/Christopher J. DiMase/
                                                 Nicholas S. Folly
                                                 Special Assistant United States Attorney/
                                                 Assistant United States Attorneys
                                                 (212) 637-2438 / 2433 / 1060

cc: Defense counsel (by electronic mail)
